Name: 87/285/EEC: Decision of the European Parliament of 7 April 1987 granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1985 financial year
 Type: Decision
 Subject Matter: NA;  EU institutions and European civil service
 Date Published: 1987-05-27

 Avis juridique important|31987D028587/285/EEC: Decision of the European Parliament of 7 April 1987 granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1985 financial year Official Journal L 137 , 27/05/1987 P. 0029 - 0029*****DECISION OF THE EUROPEAN PARLIAMENT of 7 April 1987 granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1985 financial year (87/285/EEC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, and in particular Article 206b thereof, - having regard to the revenue and expenditure accounts of the European Foundation for the Improvement of Living and Working Conditions for the 1985 financial year, and the report of the Court of Auditors on these accounts (Doc. C 2-184/86), - having regard to the decision of the Council (Doc. C 2-10/87), - having regard to the report of the Committee on Budgetary Control (Doc. A 2-6/87), 1. Notes the following figures for the accounts of the European Foundation for the Improvement of Living and Working Conditions: Financial Year 1985 1.2 // // (ECU) // Revenue // 3 333 278,25 // 1. Subsidy from the Commission of the EEC // 3 227 000,00 // 2. Bank interest // 45 358,52 // 3. Other // 60 919,73 // Expenditure // // 1. Final budget appropriations // 4 505 700,00 // 2. Commitments // 4 322 132,12 // 3. Unused appropriations (1 - 2) // 183 567,88 // 4. Payments // 2 955 743,24 // 5. Carry-overs from 1984 to 1985 // 1 295 071,24 // 6. Payments against appropriations carried over // 1 277 655,97 // 7. Appropriations carried over and cancelled (5 - 6) // 17 415,27 // 8. Carry-overs from 1985 to 1986 // 1 366 388,88 2. Grants a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions on the basis of the report of the Court of Auditors, in respect of the accounts for the 1985 financial year; 3. Instructs its President to communicate this decision to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions, to the Council, the Commission, and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Communities (L series). Done at Strasbourg, 7 April 1987. The President Sir Henry PLUMB